Per Curiam.
This is an appeal from a judgment denying a petition filed by the mother to terminate the parental rights of the respondent father with respect to their daughter, Jessica M., pursuant to General Statutes § 45-61f. The amended complaint alleged two grounds for termination of the father’s parental rights: abandonment; and the absence of an ongoing parent-*806child relationship. The court concluded that the petitioner had failed to prove her complaint by clear and convincing evidence.
The trial court properly considered and followed General Statutes § 45-61f (f). On the basis of its findings of fact, the court concluded that there had been no abandonment because the respondent had maintained a reasonable degree of interest, concern and responsibility for his child by his visitations, gifts and cards. See In re Migdalia M., 6 Conn. App. 194, 196, 504 A.2d 532 (1986). The court also correctly concluded that the child and the respondent have an ongoing parent-child relationship. See In re Rayna M., 13 Conn. App. 23, 35, 534 A.2d 897 (1987); In re Juvenile Appeal (84-3), 1 Conn. App. 463, 479, 473 A.2d 795, cert. denied, 193 Conn. 802, 474 A.2d 1259 (1984).
After a thorough review of the record and briefs, and having afforded the petitioner’s additional claims of error the appropriate scope of review, we conclude that there is no merit to those claims.
There is no error.